Name: Commission Regulation (EEC) No 1273/91 of 15 May 1991 fixing aid levels and maximum storage period for private storage of skimmed milk powder
 Type: Regulation
 Subject Matter: agricultural policy;  distributive trades;  processed agricultural produce
 Date Published: nan

 16. 5. 91No L 121 /10 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1273/91 of 15 May 1991 fixing aid levels and maximum storage period for private storage of skimmed-milk powder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3641 /90 (2), and in particular the first subparagraph of Article 7a (1 ) and Article 7a (3) thereof, 1362/87 provides that the aid for private storage of skim ­ med-milk powder and the maximum period of storage must be fixed when the decision to suspend buying-in as referred to above is taken ; whereas account must be taken, in the calculation of the said aid, of the existence of intervention prices differing from the common price in Spain and Portugal ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . The aid provided for in Article 4 ( 1 ) of Regulation (EEC) No 1362/87 shall be as follows :  Community of Ten : ECU 0,35 per tonne per day ;  Spain : ECU 0,44 per tonne per day ; Whereas Council Regulation (EEC) No 777/87 of 16 March 1987 modifying the intervention arrangements for butter and skimmed-milk powder (3), as last amended by Regulation (EEC) No 3577/90 (4), lays down the criteria on the basis of which, until the end of the eighth twelve ­ month period of application of the additional levy arran ­ gements provided for in Article 5c of Regulation (EEC) No 804/68 , buying-in of skimmed-milk powder by inter ­ vention agencies may be suspended ; whereas Commis ­ sion Regulation (EEC) No 1 362/87 0, as amended by Regulation (EEC) No 3493/88 (% lays down the detailed rules of application therefor ; Whereas the condition laid down in Article 1 (2) of Regu ­ lation (EEC) No 777/87 for the suspension of buying-in of skimmed-milk powder as provided for in Article 7 ( 1 ) of Regulation (EEC) No 804/68 is met ; whereas Commis ­ sion Regulation (EEC) No 1159/91 f) provides for the suspension of buying-in ; Whereas, in accordance with Article 7a of Regulation (EEC) No 804/68 , Article 4 (1 ) of Regulation (EEC) No  Portugal : ECU 0,44 per tonne per day. 2. The maximum period of storage under contract under that Regulation shall be 150 days. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 6 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 May 1991 . For the Commission . Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 13 . (2) OJ No L 362, 27. 12. 1990, p. 5. 0 OJ No L 78, 20. 3 . 1987, p. 10 . (4) OJ No L 353, 17. 12 . 1990, p. 23 . 0 OJ No L 129, 19 . 5. 1987, p. 9 . (6) OJ No L 306, 11 . 11 . 1988, p. 22. 0 OJ No L 112, 4. 5. 1991 , p. 68 .